UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7234


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LONNIE REGINALD LIVINGSTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:02-cr-00105-GCM-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Reginald Livingston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lonnie Reginald Livingston appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review

the district court’s order for abuse of discretion. United States v. Kibble, 992 F.3d 326,

329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021);

see also United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (describing standard).

Additionally, we confine our review to the issues raised in the informal brief. See 4th Cir.

R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Having reviewed the

record in light of these standards and finding no reversible error, we affirm the district

court’s order. We deny Livingston’s motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2